Case 3:19-cv-00513-MMA-WVG Document 22-2 Filed 01/24/20 PageID.219 Page 1 of 4
                                                  RETAIL INSTALLMENT SALE CONTRACT - SIMPLE FINANCE CHARGE
                                                                 (WITH ARBITRATION PROVISION)
   16339 5338392
    Dealer Numoor ----41.2-21--- Con1rae1 Numl><!r                                  ---f~91+--                   R.O.S. Number -----35b<i3252- Slock Numberf1i11.-2.,,J.,..•t,.,EJ,..•ir----

     Buyor Name and Address                                                     Co-Buyer Name and Address                                      Seller·Creditor (Name and Address)
      (Including County and Zip Code)                                           (Including County and Zip Code)
                                                                                                                                               MERCEDES BENZ OF ESCONDIDO
                                                                                                                                               1:101 WEST NINTH AVENU£
                                                                                                                                               ESCONDIDO CA               92025
    YOl.t, !he ~ (and C6-ll!lyvr. II any), may txJy lho ve.hlcia below !or easb Of on l>"ll<lil. By signlnji this canlracl, you ch=.;e 16 buy lhe vehicle Of\ credit <11dcr !ho
    agioomonls Of1 lhe frOfll aod Ila~ ol 111'11 conrraot. You ngroo 10 pay lhe Salk!r • CJl!ditor (somellm1!5 -we· or ·us- in th<s ccnlraci) Ille Amoun1 Flnimcroo and Finllnco
    Charge m\l.S.funds accor~~ 10 \he paymeot sch~duli!below. Wew"' A9u10 your r111nnceclwge on a llait( basis. TfiaTrull>-ln·l.roding 0$closures below ~re p:itl al 1hlsconlraci.
          New                                 Make
          Used          Year               and Model                      Odometer                 Vehicle ldentilicaHon Number                            Primary Use For Which Purchased
                                                                                                                                                          Pe.,.onaJ, lllmily or houde~.old unless
                                    MERCEDES                                                                                                                    olhOJWlllo ncfu:atod belOw.
     NEbl            2015                                                  52                  WDDGJ8J81FG421404                               C    busine~ or ccmmar&l
                                          r~i;nr


                                        FEDERAL TRUTH-IN-LENDING DISCLOSURES                                                                              STATEMENT OF INSURANCE
        ANNUAL                            FINANCE       Amount        Total of                                              Total Safe          NOTICE. No p&rson is r<qWod as o C<lfldolon ol fNnclng
      PERCENTAGE                          CHARGE       Financed      Payments                                                    Prloo          ""' purtl\.UB ol a""'tor whlcl• 10 purc!lioe"' n~\O ony
          RATE                            The dollar The amount of The amount you                                      The tolal cosl of        m ulilnci lhrough a JUll~l~r tn~ raooc ~1· ~Cfll Or
                                                                                                                                                brmcer. You are Ml re-qUired to buy any o<M( ~urine. 10
        The COS1 of                       amount the                credit provided       will have paid titter       your purchase on          obtain ctedil,Your~ II> bU'/ or ""W)' ou1e< l"'"'once
           your credit as                  credit will                 to you or          you tiave made an            credit, including        ,,;i1 r.o1 be~ ~or in tho aedil ~-al proces"
           a yearly rate.                  cost you.                on your behalf.          payments as                     your down
                                                                                              scheduled.                 paymenlol                                 Vehicle Insurance
                                                                                                                     $       1J IJIJ-IS                                                     Term           Premium
            "     aa           % $       r.   -~"    "'   fol   $5"""'• , c                                   101    $ 6nl-A:7 .11.W'!l .       $-N,lA-Oed.Comp,F.. &Tl!eM NI-A-IA" S-NtA-
                                                                                                               (c) means an e:atmntc            S-N.lA- Oed.'Cofoioo       NI-A-lb S~/A
          YOUR PAYMENT SCHEDULE wu.L BE:                                                                                                        Bocl~ lfiury S~Lim~l-A-1.las $-NJ.A-
                Numbef or Paymonts:                                Amount ol P:aymen1':                   When Paymonls Are IJ\Jo:              Pooperty Damage     s~ Li~l-A-1.bi                     s -NJ.A-
          One Paymanl of                                                      NIA                          NIA                                                                            Nl-A-~lo5.   S-NJ.A...
                                                                                                                                                Med<aN/"
                                                                                                                                                                      Nl.&,               NtA-~lo5.    S-NJ.A...
          One Payment of                                                                                                                        ·lor.ll'>hiclo I""""° P11miu:ns                        s-.N4
                                                                              NIA                         NIA
                                                                                                                                                UNLESS A CHARGE IS INCLUD£D INTlilS AGREEMENT FOO
          One Paymeotol                                                       N/·A                                                              PUOl.IC 1.1.1.B.U!Y OI! PliOl'E.'IN OAllAG< INSUMNCt JllYl.1EllT
                                                                                                                      NIA
                                    \                                                                                                           FOOSUC>i ctM!l.\GEIS Mlf Pfll'~DE06YTlllSJGREEMOIT.
                                                                                                                                                Ywm>t boy t.o Jllrllicol dam ago insu1111C11 llii! oonlrocl oequ<es
                                                                                                 Monthly beginning                              1
                                                                                                                                                    ~m:C:1fl71E1%et~
           47                                                          J.2611·33
                                                                                                                 0<:'113116                     are no!     !Jhd~         •Y oa    lliW              rnt:f'tdl.
           NIA                                                                NIA                                                               Buy<r X        ~                           _ _      _ _ __
                                                                                                          NIA
                                                                                                                                                Co-Buyei v2
      Ona final      paymenl                                                                                                                    Seller x~/lf . /
                                                                      l.264-33                            OJ.11312020
                                                                                                                                                I aoy
                                                                                                                                                name;t~
                                                                                                                                                                  • W.k<d 1111,., "'*"' or cq1i'alft lrltn rho
                                                                                                                                                        ""'';';;J ~wili1uoi'bi!M~andcoocSlions..
                                                                                                                                                  Applicafion for Optional Credit Insurance
                                                                                                                                                0 Coodrt Ute: 0 Buyer 0 Co-Buyer OBolh
                                                                                                                                                fJ Credrt Dlsabilily (BuyerOnlyJ
     ITEMIZATION OFTHE AMOUNT FINANCED (Sener may kMP pa~ Of lho amounla paid lo olhers.)                                                                        Te om      Exp. Premium
     1. Total C..h Price                                                                                                                        CredHile        ~Mos.NlA. s         Nl'.A
        A. Cash Price of Motor Ve hide Md AccesSOfiei                        $ 46000 • 00                                        (A)            Cred~ Oi'3bi<ly ~Mos .PUA. S         NIA
           1. Cash Price Vehide                                     $ _!ibDOD ,JJD_                                                             Total C1edi1 Insurance Premiums            s__N!AJbl.
                                                                    $_ - __ tiLA_                                                               Insurance Company Nam/VA
           2. Cash Price Accessories                                                                                                                                                                   -
           3, Olhcr (Nonouable)                                                                                                                                                                              NIA
              Describe -~N=l~A~------ _ _ __                        S---~N~l~A                                                                  Home Office Addr.s1                                          NIA
                    o...;rlb!!_~N~l~A=--------------S--~N~IA~                                                                                                                                                NIA
           B. Docu1111ntProcosoingCh11iie(not•ga<e•~llcc)                                             S          80-00 (BJ                      C.O<ll ~ "'""""'' >r)<I crtdii dlsalll~""""'""' ar• ""
                                                                                                                                                ~fd<0olltll<lcootll'Mdo!cisionto yorno 1 cvycrel~
           C. Em>Uioa.o 1o'1il1g Charvo (0010 ~OVl!mm<rntol f"")                                      S            NI A !Cl                     ~· • .., crodil <fl>d"ty in:amioce ..;rt nor boo • !><IQ! in µ..
           o. (Opliro>l)ThonC1a11«on.t DOYleo (1owhompald) _~N~l~A_ _ __                          _   s                  NIA (Ol                cre!lil op;irOYlll ~ · Tiwy ~il l not b• ll!Olidtd un!oss ~
           E IO?lic>:»ll Thon OtttITT111 DcvlaJ (lo whom~)                  NI A                      S                  NI A ll:I
                                                                                                                                                "'iii Orld "'7.. !0pi.yltlt b lra coot.Ctl!U~lei""""""e ;,
                                                                                                                                                1>1.0«1 on your orr,r..t p;i'/menl &(ll<(lu~. This rulllinCO ""'"'
           F. (Opliwlul) Thon ~it-• c.v!co (to v.·holn paid)                NI A                      S                  NI A (F)               flt! p>y dll y~c:nrr,ls oonl!lKI c rourmle l•tapayru<nl£
           G. (Op<i:n.ill Sorta<t P!'Clld~n Produtl (lo Whom fl"ilj
                                                                                                                                                VOOldi:s.uDi       •~daesnocOCMfill'f inc:rta~tinyDIJ:t
                                                                           NNllAA                     S                  NI A (G)               ~.r01il1 ru'l\bOrclp'l"""n C:r.tlOlitb!Cl~lire
           H.   (O~)Svo1.l<oP1111ot1ian P1odul;i(l»>d>om~idi                                          S              NIA         (H}              or.inti? one! cr..si1 ~ "1~11•no:•         '""'
                                                                                                                                                                                     on origlnil       lh•
                                                                                                                                                d'° d.lU! r.. l!lO l"'1 p;imon: uni.., • d.ll<tonl ""'" lo< Ille
           I. EV C!l.1r~n9S~1,.,,(rowhompoldJ · - ·                        NIA                        s_ __ ~IA_(I)                             insu~ce    is: :!il"oc:wn ~bcNC
           J. S....T., (on taW\o l"'m• In A 1h1o<Jgh I)                                               S     3'.8b.: 4Q (JJ                      Yoo are applying fot 1he ttl!dif Insurance marked
           Jt EJodlllllic Vchi.:lo Acgi'1r.llion 01 Tt>."*r ChoryCVR                                                                            above. Your SJgnarure below mean; thal              rvu
                                                                                                                                                                                                agree
              (nol • IF- on111011tal f,.) (10 whom paid)                 _    __ S    25-00 (KJ                                                 111.lt (1 l You are Olll el~e !or insuraoce · ~u have
                                                                                                                                                re'1dled ~r 6511l bl av. 12) You are • ·ble for
           L. lOl>li"""l)Se1vlceCcn:rocq1o"t.cmll"ld)            MBFS MBI-VSC   _ s 3000-00 (L)                                                 disabirity umnce only ii you aro wcrklng for wa~es
           M. 10p1ional) Service Contract (lowti~m J>"idl     MBFS MAIITTENANC _ s l.600-00 IMI                                                 or profil 30 hour:; Dweek or more·on the Ellectivo
           N. 10p1ionel) Service Conlract 110 vlhom ooid)     NI A               S      NIA (N)                                                 Date- (3) Only r~ Primary ~r is ~~!Ole for
           O" (OptionaQ Service Conlnci (lo vlhom p:iid)      NIA                S      NIA (0)                                                 disabilill'Jnsurance. DISABILITY NSURAN E MAY
                                                                                        NIA (P)                                                 NOT C' ER CONDITIONS FOR WHICHYOU HAVE
           P. (Oplion•I) Service Contrac1 jlo1'.tlo1!1 p:ikl) NIA                S                                                              SEEN A DOCTOR OR CHIROPRACTOR IN THE
           Q, Pr~'.(Acdit or Lease 8aronce paid by Seller to                                                                                    LAST 6 MONTH~Rele1 lo "Total Disabilities Nol
                                                                              l•ls _ _ ~~(O)                                                    C0'1e.red' In your cy for detalls).
                                                                                                                                                You want 10 buy Iha credil insurance.
                (..,. d~""!lll'/Jn"!ll or.Q imru in cal<ufation)
           R (Opllooal).GnpColllJOCl~ovlhompald\ NIA                                $ _ _ ~A- IA)                                                               x                NIA
           s. (0pr<>rurJu ...... vOl'lcto ~X"''canc•-lla-tion_Oplion  - -e-n1_ __ _ s __ NIA 1s1
                                                               __- A-greem                                                                     ---o.i9         B"l""Sil!'l'lura                              Ago
                                                                                                                                                               x                      NIA
           T. Orhe<    ' 'N'"J'lt
                       plllO) __ - - - -               s                                                             NI A In                   ~ Co-Btlyor                 5111"'"''"
              For - - - _ _ - - - - - - - - -- - - - -                                                                                                                                                       ~·
           Tol•I cash Price (A lhrough n                                                                         S 5439], • 40           It)   OPTIONAL GAP CONTRACT ~ V>l> con1ract (<!'lb! ur«ll.1·
                                                                                                                                               1k>l'I <~1~ is not ~oa to~ Cf'f<it and win not bO'
     2,    Amaunl~     Paid lo Public OHicials                                                                                                 provided eu \'<II ~oelow and ..,,,. :ii poy Ille erira
                                                                                                             3 00' 00 (A)
           A.   Vthide License Fe<s                                                                   $                                         '~· '~""~"'                   ~00f\l/Od,1:oochol'91'is-
                                                                                                      S----,~(B)
           B. Rogi1lra1ion/TransleoiTrtling Fees                                                      -                                         ~~.C: 1oro1.:~=~rms":roo=~~~
           C. CalifomlaTioc~                                                                          S             O·    t:i.   (C)            'pa" ol lh~.?'A~acl. NI A
           o. 0111., .Sfl!og ,.batement fee                                                           5        2Q.mr 101                        Term _       _ _ Mas.
           Tola I Otnclel Fees (A lhrough O)                                                                     S         qOb- 7 5 (2)                                            Name of Gap Con:rad
     3. Amount Paid to Insurance Companies                                                                                                      I want lo buy aNqiJi conlracl.
                                                                                                                                  NIA
        (Tolal premiums lrom Statomenl of lnsu12J1ce column a+ bl                                                  s                     (3)    Buyer Signs X •.                  - -
                                                                                                                  5s-SG'?l!Rn:
                                                                                                                                                                         ·-
     4. O Stale Eml .. lono Certlllca~on Fee or 0 Stale Emloelon• Exempllon Fee                                                          (4]
                                                                                                                           . I5          (5)
                                                                                                                                                OPTIONAi. SERVICE COHTRACT(S) You won\ 10
     5. Sublolal (11/lrough 41                                                                                                                  pu<el= Int !ICMcr oan<rxl(•) ,.,_.,.. wltll lhc lol!olfin9
     6. Total Oownp;iymMI                                        I                                                                              -mlCJJ 1<x 11111 i.im(•J '11own bolO<I 1or. lhed!•~·1
                                       Nl_A                   NA                                                     NIA         (A)
                                                                                                                                                •tloWn"' 1cm ll,I IN. IQ, and'.. IP.
        A Agoec!T117~v.uio Yr-                   -     _Mn~/'.-.A_ _ _ __                             $
                                                                                                                                                               ner..MBI-VSC
                Mod<J ~~---- _                            _Odom - - - -- - - -                                                                  ~LCom~                           '7'51lOa-
                ..... NIA
                                   H. {Uplional) Gap Contracl {lo wl\Om pail:!)----------- ~                                                                             ·" · ·   IMJ                               A
                                   S. (Opijooal) Used Vatl!do ifl'X"'I Cancellatioo Oplion Agreemenl S                                                     -=--=- NI A-           tS)                ~ Buyer Signature                                            Age

Case 3:19-cv-00513-MMA-WVG
                        01her(10Ni~m
                     T. For          Document
                            _ _ _ p.,idl--·
                                     _ _    - - - - 22-2
                                                    - - - - Filed 01/24/20
                                                                   S    NIA (TJPageID.220 ~ Page 2 of 4
                                                                                     ~ C:O-Buy9r · _n.:ih1ro
                                                                                                             NIA
                                                                                                                                                                                                                                                                  AllO
                                   Total C.sh Price {A lhrough l]                                                                                                    S .511391- 1!0        II)
                             2. Amounts Paid lo Public Otticials
                                A. Vehicle License Fees                                                                                                  S      30 0 • 00 (AJ
                                   B. ROlli•lr•lion/Transferlrrtling Fees                                                                                s       1'15 • Ou !BJ
                                                                                                                                                         s         ll· l_S ICl
                                   ~· ~oil!ain~);lrg~"'l
                                        111
                                                         batement Fee                                                                                    s~er roJ
                                    •     "                     •
                                   Total ONlclal Fees {A lhrough D)
                                                                                                                                                           s qoi; .15                      (2)
                             3. Amoun1 Paid 1o Insurance CDmpanies
                                (Total premiums from Slahtm1nt of Insurance column a + bl                                                                            s             N/A (31
                             4. 0 Slate Eml&1lon1 Cortltlcalion Fee or 0 State Emlnlon& ExempHon Fee                                                                 s             NIA 141
                             5. Subtotal (1 lhrough 41                                                                                                               $~(5)                           OPTIONAL SERVICE CONTRACT(S) You want lo
                                                                                                                                                                                                     jlU!1:/13se lhe ••rvfao    ca11lr.x:ll•l w1lnon wid\ the la!lcwlnQ
                             6. Talal Downp.1.ymont                                                                                                                                                  CO!l'IP'lny(ics) lot ll>o l""'i•I :il>Qwn i.oio.. tor lhe cnaiqc{•J
                                                                     NI A        . NIA                                                                                                               Sl\OWn in ilem iL. tftl lN, I0, 011dl0< IP.
                                         Al,lro«J r117_r Villuo y, _
                                                                                                                                                                         NIA      (Al
                                   A,                                     - _Mo~t"'A,,------­                                                                                                                      MBFX MBI-V:S.C
                                         Modol ..,Nn
                                                   /TA____                _ Odom                                                                                                                     ILQ>mponl>..-----~-·a"'D
                                                                                                                                                                                                                            '"O                            _ __
                                         VIN__ _ _ _ _ __ _ _ _ __ _ _ _ _ _ _ _ _                                                                                       NIA                         Term       72               Mo.\.QI                          r.llllos
                                                                                                                                                         S               NIA
                                                                                                                                                                                                                   HBfS        MAl N1 ENi\NCE
                                                                                                                                                                                                     ~~:'"~"8 ---,_--o-r~~tj=o:o:_O":_O'=._-=--M-~-
                                         Less Prior Credi! ot Lease Balance (o)                                                                                                   (ll)
                                   C. Nel Trade·ln (A less B} (indiulc ~                     B 11093live     number)                                     S- -            N1 A_    (C)
                                   D. Delerreo Downpaymenl
                                   E. Manulilcturo(s Rebale                S  A (£)
                                                                                                                                                         S-----nf:                (01
                                                                                                                                                                                                     lN  °'"'flJf'lJI7A-
                                                                                                                                                                                                     Te:m -
                                                                                                                                                                                                                        A
                                                                                                                                                                                                                               . "'"'- "'
                                                                                                                                                                                                                                                      NIA
                                                                                                                                                                                                                                                                  un..
                                   F. Other _ _ _ _ _ _ __ __ _ __ _ _ _ _ S~(F)
                                                                                                                                                                                                     IO ~i ~~-·                             ~
                                   a.    cash                                                                                                            $                        d~'oa              Term                        ~o:s. or                         Mll~
                                   Total Downpaym1nt {C lhrough G)                                                                                                   S                     (G)       1P~           NI A         D
                                   {II negalivt, enter ze10 on line 6 and enter1he amour.I less than zero as a ~-OSiiive number on line 10 abcve}
                             7. Amount Financed (5 less 6)                                                                                                                5 4794 -15       (7)       ~:;.Jr             ] c i f 1 ) 4Z Z LMiles

                                                           SfLLER A!.\lSTEDLOAH                                                    AUTO BROKER FEE DISCLOSURE                                      HOW THIS CONTIRACT CAN BE CHANGED. This
                             BUYER UAY BE REO~RED 10 pt<DDf SC£11111!'1 FDR lHi \.D»l, AND                                                                                                         contract contains lhe enlire agreement between you
                             Will BE OBUGATBJ FOR THE INSTAWIENT FllHOOS &.I eOTll TliS                                       If this contract rellects the retail sale of a                       and us relating lo this contract. Any ct,ange lo the
                             REIAl INSTAWIDfT SALE COi/TRACT AND THE LOAN.                                                    new motor vehicle, the sale is not subject                           conunci mt : bf.I:    v, 6       d · h you .and wo

                             Pr0«ea•  From:  'ifi\i"j"      HI A
                                                                             NIA                                              to a fee received by an autobroker from us
                                                                                                                              unless the following box is checked:
                                                                                                                                                                                                                                        "J            diaJI.
                             Amoon1S ~ F<lllllltOCh<Ifl!l $ ~                                                                                                                                      81Ji!rSfL)R!i X _

                             Tol.>f S- - - - . i r r l'alfabl• "      NIA                                                     D   Name of aulobroker receiving fee, ii                             Cc·Buyer Signs X
                             ln110Um<11llt ol $                  S _ _ __ _                                                   applicable:
                             horn this Loan is Ylown in ilem 60.



                                                                                                                                                                 x
                                                                                                                                                                 Co·Buyor

                                                                                                                         l. w r5!:1.lnl lo !he Ar~rafioon ?'~ on the reverse side     of this contract, you or we may elect 10 tr.;D!w am.i tfr'..pule by nnutrill,
                                                                                                                               Provi5'on for additional inlormaticn concerning lhe agreement to arbilra10.
                                                                                                                                                                 C:O-OuyorSif;"'X



                                THE MINIMUM PUBLIC LIABILITY INSURANCE UMf!O PROVIDfD IN LAW MUSl BE MET BY EVERY PERSON WHO PURCHASES A VEHICLE. IF YOU ARE UNSURE WHETHER OR
                             NOTYOUR CURRENT INSURANCE POLICY WILL COVER YOUR NEWLY ACQUIRED VEHICLE IN THE EVENT OF AN ACCIDENT, YOU SHOULD CONTACT YOUR INSURANCE AGENT.
                               WARNING:
                                YOUR PRESENT POLICY MAY NQT COYER COLLISION DAMAGE OR llAY NOT PROVIDE FOR FULL REPLACEMENT COSTS FOR THE VEHICLE BEING PURCHASED. IF YOU DO
                             NOT HAYE FULL COVERAGE, SUPPLEMENTAL COVERAGE FOR COWSION OAMAGE MAY BE AVAILABLE TO YOU THROUGH YOUR INSURANCE AGENT OR THROUGH THE SELLING
                             DEALER. HOWEVER, UNLESS OTHERWISE SPECIFIED, THE COVERAGE YOU OBTAIN THROUGH THE DEALER PROTECTS ONLY THE DEALER, USUALLY UP TO THE AMOUNT OF
                             THE UNPAID BALANCE REMAINING AFTERlltE VEHICLE HAS BEEN REPOSSESSED AND SOLD.
                               FOR AC ICEON P.. L ~~~;/-~m~~~HE EVENT OF LOSS OR DAMAGE11l YOURVElilCLE. YOU SHOULD COKTACTYOUR INSURANCE AGENT.
                               THE B ERSH~       1
                                                                      0
                                                                          i/f· ,--c}
                                                                       ~RST•NDSTHESE PUJ)UCUABIUTYTERMS ANO CON1l!TIOllS.
                             S/SX                                                                                                                                X                                                                                     -
                             lr.u!~n Pllrofi Agroo111!!1t Scllor rdoo o• il1bll'il&inhorn yoo ar,d/or lhe t~" or le® of!''-' !fade.., 1.i.d! to amve a; lhe payoff am::unl.sfl;)on 11111nm 6B:of q f.ilffil!il:llol.AmOU"~ Fir.anced
                             as mo'POOrCrecilor Lease Elalar(e."Yoo underslard lhalthe OIM!Jntqooledis aneslimate.
                             Seller ;,grees to pay the po'/Oll amount shewn ir, 68 to the lerlloiOO' or lessor oi lhe tade·in ver<:le, or its daignee. 11 lhe actual payo~ m.W11 I;01;ro ~ lh~ i11110Ul11~"in 68, )'Cll llVJ5l pay lhe Sel~r
                             lhe excess on dernaoo.11 lhe adlJal payoff amount is less lhan lhe amcunl sl'.own in 68. Sell<rwill reluoo to you any overage SeUer rtceivos lrnm iaur·prior~ or""""'-"'-•p:ns:oll'dr. lhe 'NOTICE'
                             on the bad\ ol lhis ron~act. ~;3fJ"'' ol lhis oonl7act v.ill rot be obiga:ed le pay lhe Prior Credit or Lease B<iaoce shown in 68 or ar.y re!>.11d.
                             SU~IPr 51g l")1tur ~ -X                                                                                                            Co-SU)n:t S/g~ rurf! X

                             Nollce lo buyer; (1) Oo not sign 1his agreemen1 before you read II or ff i1 contains any blank spaces to be fllled 'h \21 You are enlllled to a completely lnled
                             In copy ol lhlsagrnemenL (3) You can prepay lhe full amounl due under lhis agieemenl •I any time. (4) If you defau tin lhe performance of your obllgatkins
                             under !his agreement, the vehicle may be repossessed and yDll m3y besubject to suil and li&blllly forlh eunpaid indebtedness evidenced by this agreement.
                             n you hzv~ .l compblnl tontffn~ this sale, you should try lo resolve ii wilh the seller.                                                                                       -
                             Carnpl11i~ls cohC..l!ming unlair or d~c~ptiv• r.rai::llcc..1o or me1hods                                  by the seller ln3Y be relerre-d lo !he city aHorney, lhe district ellorney, or an investigator for Lile Department
                             01   MotorVah lck.~ 1 Of   an cUmbJnii!ioo lherct1 .
                             Atte1 thls cunlJ111c:I is 11ed. 1J1e :.til ' ma nciTch>ln                                     lhe ftranc.i;ng or P'aymenl terms unless you agree In writing to the change. You do not have to agree to any change,
                             ;ind°i.t n·; an unl;mit or d •pliv111 p  c ror \he.  rI                                             " iblrt1I ch1:1ng1.



                            Th e Annual Percentage Rate may be negotiable with the Seller. The Seller may assign this contract
                            and retain its right to receive a part of the Finance Charge.
                                                                                                             YOU AGREE TO THE TERMS OF THS CONTRACT. YOU
                              THERE IS NO COOLING-OFF PERIOD UNLESS YOU OBTAIN ACONTRACT CANCELLATION OPTION CONFIRM THAT BEFORE YOU SIGNED THIS CONTRACT, WE
                              C.1i1Mi~ ~~ doesl!"I pro1i~ I« a•ID!llirlg<llf" 01.othet e.1mll1li1m petiOO lrlrnnltle sal~Thflf!are, rou CGllllDI~111 CGnC!lllllsamtracl
                                                                                                                                                                                                        GAVE IT TO YOU, AND YOU WERE FREE TO TAKE IT AND
                              !~~ lm!Gi jllUciu119e 10111 mind, die:~! 1he 1!hlci1 cosll loo muth, 01 'sh you had ·~ired 1 dlfle1t11h~icl!.Aller you &igo ili'low,                                      REVIEW IT. YOU ACKNOWLEDGE THAT YOU HAVE READ
                              youml) on~ tan!El thi1conlrr.ci w!lh lhe • g i -1ol lhe .seller or lor legi! l<ll5I, oidi as lraud. lb\V!l'l'f, Cafrfo1ria.bw ®"' iequin a                                BOTH SIDES OF THIS CONTRACT, INCLUDING THE
                              ~aoi to off!'! 1!wo-day conlraCI tancelta:lioo llplianon ~ i~ic.lis \lrilh l purchris.! !'itl' cl ~s lhan larty lloo~r!Gdc!lni (S4~,000I, lllhject
                                                                                                                                                                                                        ARBITRATION PROVISIONONTHEREVERSE SIDE, BEFORE
                              to cerl>in'stltulOl'f cofllijiops. Tltis coolrmG.uicel~tlan o lli!nr~l_remen! don r.t>I appfy lo Ille sale ol arecreaiOITill nhltfe, amGIOl<Jdf,
                                                                                                                                                                                                        SIGNING BELOW. YOU CONFIRM THAT YOU RECBVED A
                              or an oll.rl~lnl~i mlor 'd! GJ · I o ~'iiillfi. fio1w er CoiliomlalaW.So;i lnevtlllciiconlradcani:ella~anopl~nl!greemenl lor de~ff~
                                                                                                                                                                                                        COMPLETELY FILLEIJ.lN COPY WHEN YOU SIGNED IT.
                                                                                                                                           :12129/).5
                             Buyer Signalure                                                                                          le                     Co-Buyer Signature X                                                      Date .
                             Co·Buyars and Olher Own;Jlllo -A CO"tiuyt:r i:; ii ?fl:s<:iri ~itv;, ls rmpon!1t~ 11:)1 pi.')l\'lg lf\.o ~ :u,rn debt, An o:hcr owner is a person whose name is o:-i lhe li:Je lo the vehicle bu:
                             does oo: have to pay Irie debt. lht                      'rI'irrier
                                                                            .1Qtt~S la IM k"(l.H'cy fntarel if'l l:tltt w;ir-,c~ F.icri l.O us 1n \his contr.1ct

                             Other Owner Slgnillure X _                                                                                                        Addrelis
                               GUAFIANTV; To 11'1/lUCe us :o ~ · :ne -.iftl-a IO &utcr, l'.il!:h pe12l'l il¥ ho ~,as g &:airQraor if\;) ~~ ly ~n1tt1 lh! ~mie-r.1 crl tnis o:in aC"'.. 11 ~llY~ t.uts to ply an.,. fTO'lO/ cwing
                               on trlti 'ccn1r,c-.. cec:h Gu::1r.i~ must pa~ ti Wt:t-n ~ Each Gu;:;~nt.or v.nll tie ll;b!Q lcw !he lalal !HTIOUnl ~ lN't!:J"' i! a:tiv ~' ~ tj9n a!: Ciu.JC)!lli.111 at.: ~ C\01?:'1 ir Buy11r has a
                               r.om:»cirtr a!'!t!n:.U 10 Gl.Dr'ilf\1af !ii ~!'IQ !Qt l~PM!mgnl . E'- xn Ca1J&Uantor ~,~ !o be ri..itile f..'li'll'\ ;: wA OC r.Ra t'll llilllli!!t:1I :r,,, lnlliipof..'l!t j I) IJl'lt \he &rtiir IDC!fll Ir.Hi' 1a:p;;y one or more
                                                                               1


                               pAyr.t11b.; {;Jj ~Ne ti 11'11er s;i~ n1~ u~lt!"'-!le ;11:1.lf!l'1;11her Gu.il1;::n10t_; f.i) 1Efe.l!iif 11riy r:ea~Hf. (•1 n.r.c'f!PI less lram tw Bi..-yt: 1r.an :iie tolal ii!110un1Of\ r.ig; OI (S} othtMht IHCh ;, se:'llemen:
                               r1Lr:!.tr:g 10U'i!>11'1 nStllct     U!J1f'2 ~~ contracl. Emth G~Jt'tl:>r a;CX~IP~&l Ul(ei!): l:l t :i trinb'r.1~ ropy al 111::1 cor.Trac1 and gl:aranry al the tir:ie cil 9piing.
                               Guarantor w.li'-'iS no:kif Of ~:.1n:itot '11i~ Guam;..'y, r.otice o1 tie 8uy&r's n=i~fent. nJO•perlorn1.1:-.ce, ;m:l do:laut:: a11:i notr;~ !he amoi;nt aNing al any ome, ;i~d ol ci.ny cemoiri'W~ri :he B:.:yer.

                                  Guaranl°N'Y"A                                                                                       Da;c _ _ _ _                   Gu.l~~nicr   )T/A                                                      Da!e _ _ __
                               Addre;s        -nE-i«Ei>ES-BE Nr-oF----BB>l®f-1>0                                                                                     Address _ _ _
                            ~--------------~---'l:~fe't.·A<-<r--------+,L---;J,4.--~,£....-------'----'-"'-'-'U""'
                             Se~ler     Sigl'lS                                                                                       __ Dale _ _ _ _          Cy>:                                                                           Ti~le


                           /.AW" ~~~~r~~~~:t,~~~~~/~I~;
                                           c.r-.. ...
                                                        ~~:~~!; •;t~~ 1 :~~-,., ~tr-. 1 lC• llo!~l)t;•oo I ;.:c.:ll K'.S
                                          1'"'( ""1 .. rc11 ..... ow .. l'IP .... n   [ltPRU'IOf\i.l~Ul'D, OTOCl)l(lr"ITO"
                                          "1ll•U "OR PUOll"OH !JI"~            •n• . . COOl5U.l l'OUll O'l'O"' LI c.&L   COUH~EJ...
                                                                                                                                                                                     ORIGINAL UENHOLDER
     Case 3:19-cv-00513-MMA-WVG Document 22-2 Filed 01/24/20 PageID.221 Page 3 of 4
OTHER IMPORTANT AGREEMENTS
1.    FINANCE CHARGE AND PAYMENTS                                                              We will sell the vehicle ti you do not get it bac.k. If you do not
      a. How we will ligure Finance Charge. We will figure the                                 rodoem , we will sell the veihrdo. We will send you .:. written notiC:e
          Finance Charge ori a daily basis at the Annual Percentage                           al sale before selling the vehicle.
          Ro:1te on the unpaid part of the Amount Financed. Seller •                          We will apply the money from the sale, less allowed expenses, to
         Crccfitor may feccivc part cit the Finance Charge.                                   l teo orn ou nl ygu owo, Al\ot.YOd .e:xpcnsa~ a10 ex pn n ~          p:Jy o.::
      b.   How we wlll apply payments. We may apply each                                      n direct rosull' ol ink n'g tho ·vchic~. holding 11, prcp.1ting il lor ~oj
           payment to the earned and un'paid part ol the Finance                              and sotling 1t: "Uorpcry fC!Q.1 and court con.l!: tho l:iw permits i\tO
           Charge, to the unpaid part of the Amounl Financed and to                           ol•o nllowed .... penoo! , II ony m onoy ls lell (surplus), W<l will pay
           other amounts you owe under this contract in any order we                          it IO you u n~ llio lllw require::. u i 10 pay it lo .comeone ol~m. If
           choose.                                                                            money lrom the sale is not enough to pay !he amount you owe,
      c.   How late payments or early payments change what you                                you must pay lhe rest 10 us If you do no! pay lhis amount when
           must pay. We based the Finance Charge, Total ol                                    we '1$1(, we may chnroo you 1n1c,10.st al the Annual Pcre;ent<ig:o
           Payments, and Total Sale Price shown on the froot on !he                           AiitlC sP\own on th~ lace ol ll\is con1ro.ct, not to exceed the h ghost
           assumption that you will make every payment on the day ii                          rate- permltttJd by IJw, unr.t you p~y.
           is due. Your Finance Charge, Total of Paymenls, and Total                     g.   What we may do about optlonal Insurance, maintenance,
           Sale Price will be more U you pay late and less rt you p<1y                        ncrvlco, or olhe:r con1rocl.s4 This conlracl may contain charge:!:
           early. Changes may lake the 1orm o1 a larger or smaller final                      fer option.a.I tnsurance. 1'Tk1ln1on.ance, ~Of'\lice, or other contracts..
           payment or. at our option, more or fewer paymcnls of the                           II wo damand thal you p.ny o.Jt you owe at once or we roposso..s.s
           same amount as your schadulod payment wilh a smaller                               lhc YUhlcle, we may ctalm be:no fl ts under these contracts :md
           final payment. We will send you a notice lclling you about                         cancel them to obtain refunds ol unearned charges to reduce
           those changes before the final scheduled payment is due.                           what you owe or repair the vehicle. If the vehicle is a total loss
      d.   You may prepay. You may prepay all or part of the unpaid                           because ii is confllfC111.ed, damaged, or ~tahm, we may clalm
           per1 of the Amount Financed at any time. II you do so, you                         bene1its under tho.so conlrn.cls and cancel them to obta(n refunds
           must pay the earned and unpaid part of the Finance Charge                          ol unearned charges to reduce what you owe.
           and all other amounts due up to lhe dale of your payment
           As of the date ol your payment, if the minimum linance                        4. WARRANTIES SELLER DISCLAIMS
           charge Is greater than lhe earned Finance Charge, you may                        If you do not get a written warranty, and the Seller does not
           be charged the difference; the minimum fin<1ncc charge is                        entor into a service contract within 90 days from the dale of
           as lollows: (1) $25 tt !he original Amount Financed docs no!                     'his contract, the Seller makes no warranties, express or
           exceed S1 ,000, (2) SSO if the original Amount Financed is                       rmplled, on the vehicle, and there will ba no implied
           more l/lan $1,000 bu! no! more than S2,000, or (3) $75 ii the                    wnrranUes of merchantability or of fitness for a particular
           or9inal Amount Financed is more than $2 ,000.                                    purpose.
                                                                                            This provisic!l does not aJfnct any watranltcs covering the vehicle
2.    YOUR OTHER PROMISES TO US                                                             that the vohk;tc manufac1umr may provide. If the Seller has sold
      a. H the vohlcto is damaged, d""lroyed, or missing. You                               you a certified used vehicle, the warranty al merchantability is not
         agfl!G 10 pav ic; all j'O\I owo uridar thl.• contrac1 _,, ~ lhe                    discla!mcd.
         whiclc is damogod, cJc5t1oylK1, or misslng.
                                                                                         s.   Uaed Car Buyers Gui de. The informati on you see on the
                              GAP LIABILITY NOTICE
                                                                                              w indow form for this vehicle is par1 of this contract.
              In Ille ovc ni al lhott or damago to your voi,;clo lhal
                                                                                              ln tormatlon on the window lotm overrides any contrary
              result• In • kltal lass. there mov be • gnp !Mtw""'1 lhe
                                                                                              provrslons In the contract of salo.
              amounl you owe under mrs cc nlracl and 1hPprocrt eds
                                                                                              Spanish Translallon_: Gur11 para compradores de vehiculos
              of your insurance settlement and deductible. THIS
                                                                                              uc-Pdoa. La lnlonnaci6n que ve en el tormutario de la
              CONTRACT PROVIDES THAT YOU ARE LIABLE FOR
                                                                                              vontanl\la p:ilf"il e~ta vohiC)..llO formo.i part~ def prC!lcnt~
              THE GAP AMOUNT. An optional gap contract (debt
                                                                                              contrato. La ll'\IOrm&JciOn dol formul:irio de la ventanllln d~ja
              cancellation contract) for coverage of the gap amount
                                                                                              sin c foct o todit dlspo.sld6n en conlnulo corueri ldo en 11l
              may be offerod for an addiHonal charge.
                                                                                              contrato de venta.
      b.   Using the vehicle. You agree not lo remove the vehk:lc
           from the U.S. or Canada, or to sell, rent, lease, or transfer                 6.   Servicing and Collectlon Contacts.
           any interest in the vehicle or this conlract without our written                   Vou agree lhill WfJ may _uy to COnlOci you in wriJing, by o ~m.'\il , ~
           permission. You agree not to expose 1he vehicle to misuse.                         using prerocot<lodlartificial vok:e messages, text me=~°" """
           seizure, confiscation , or involuntary transfer. If we pay any                     ou1oma1ic 1olophono dial"1g r;ysk l'Tl!!, as lhe tnw osows. You al!:.o
           repair bills, storage bills, taxes, fines, or charges on the                       ;i_gmo 1hn·1 we may try to con.tQCI you ln Thae:o and olhor waY3 at
           vehicle, you agree to repay the amount when we ask lor ii.                         ony address or totephOM number you provide Uf, l!'JOn It tho
      c.   Security lnteresL                                                                  1n.lnphono numb£! r la a call phone numbc r or Iha contaot re:tiUlls in
           You give us a security interest in:                                                a charge to you.
                 The vehicle and all parts or goods installed on it:
                 AU money or goods received (proceeds) lor the vehicle ;                 7.   Applicable Law
                 AA insurance, maintenance, soMce, or o\her contracts                         Fcdornl l:iw and Cnlllomia l:iw pp!y to 1hlo oontrool. II any pnrt of
                 we finance for you ; and                                                     thlo conlracl Is nol vt1 lld, all ether parJ$ stay V!llld. Wo m ~y dcl:iy
                 All proceeds from insurance, maintenance, service , or                       or ralmln lrom onlorolng any cl our rights under lhl• controct
                 other contracts we finance for you. This includes any                        without losing them . For example. wo may extend tho time tor
                 rafunds of premiums or chargas from the contracts.                           making some payments without extonding the time for making
           Th ls $CC:Uros p.aYmant ot a~ you owe on this contract                             olhers.
           It ab:o secures your other agreements in thls contract as the
           law allows. You will make sure the title shows our security                   8. Warranties of Buyer. You promise you have given true and correct
           intorest (lien) in the vehicle. You will nol allow any olher                     inlormalion in your appUcation tor credit. and yau have no
           security interesl to be placed on the title without our wriuon                   knowledge that will make that inrormation untrue in the future. We
           permiasJon.                                                                      have relied on the truth and accuracy of that informalion in
      d.   Insurance you must have on the vehicle.                                          entering into this contract. Upon roquest, you will provide us wilh
           You agroo to ha'ID physical damage in:3i..m1nce COR.rfng loss                    documents and olh£?.r infortri3.1ion necessary lo veri fy any ilem
           of or dam;,go to lhe vehicle k>r the term ol this eotUr.u::t.. Tho               contalndJ in your crodit appGc:ation .   •.   _ ... . _ ..
           ina.urar;c-o must caver our ln lL!fO!l.I In tho vehicle. II you do
                                                     n
           not MVO !hill insurance, Wll may, WO chOOSO, buy phyoiqil                     You waive the provisions of Calif. Vehicle Code Section 1808.21 and
           domoge lnotirancn. U wo daciclo to buy pfiyoical dom ngo                      authorize lho Ca ll!am ia Department of Motor Vehicles to furnish your
           rauronc.o. wo may ollhqr buy in5U r.ance lhnl COVC!$ your                     residc:nco oddrC?SS to us.
           fntere.st and ow inlf'.!rc1' in the 'llllhfcle. tir buy lm..uraTICD th&u
           aovors only our lntero11t. If wo buy either typo of iMurilnca,                                CREDIT DISABILITY INSURANCE NOTICE
           we w~I tell you wt>Ich type and I/le ch.irQ" you muot pay, TI10                                             CLAIM PROCEDURE
           cnargc will bO the premium tar lhl! lnsuranco nnd n rJrmnco                    II you become disabled, you must toll us right away. (You are advised
           charg_o computed :st the Annua.f Pan:enlnga Rate "hown en                      to sand this lnfo,mal!Cn to the same addmss to which you arc ndrmally
           llio Iron! cl llli!I oon1mc1 or. nl our op1lon, IM 11191>e11 r:itc             re,.ulrod 10 scnd your payments. unlos$ a different addrc .. or tele-
           I/lo law pormlk. 11 lho ""lliclo lo lost or damaged. )JOU "9'""                phone number is given lo you in writing by us as the location where we
           th:u we may ~e nny lmiuranc!) i.ank!mont io 1e-ducc ~'hnl                      YHJuld ll~o l o be not ified .) We. \!il;u tell you where to go1 c t11im forms. You
           you owe or repair the vehicle.                                                ·mw:t  ••n<l   In lhe completed lorm lO tho ir><urance company as soon
      e.   wttat happens to returned Insurance, maintenance,                              o.s po.nib1c and ll!JI u.s u soon as you do.
           service, o r other con tr.sel cho.tges.. If we gnt a relund ol                 II your di bi~ty insur.mcb cova"' all of your missed paymonl(•), WE
           l n ~uranc o, mninhmllll(ie. is etvic.e, orolher .contmci cha rg~.             CANNOT TRY TO COLLECT WHAT YOU OWE OR FORECLOSE
           you agrco thol wo mny ~ Ll btra ct Iha r• rund lrom what you                   UPON OR REPOSSESS ANY COLLATERAL UNTIL THREE
           owe.                                                                           CALENDAR MONTHS A!"T1;A vcur llro t missed paym.,nl lo duo or ·
                                                                                          until lhB lf'\SUr.l/lCfJ C0mpl\f1Y pays or rojoctli your c lalm, Wl').;ohcver
3.    IFVDU PAY LA.TE DR BREAK YOUR OTHER PROMISES                                       comes fiml. Wo c;m, ha.vnver. try to coned, forocla:5:c, Of mpossess U
      a. You may owe l•ta charges. You w;n pay a late charge oo                          you hoivc any monC'J duo :t(ld owfQ,g us- o r am 01hctwb:c ln defuult
          each late payment as shown on lhe front. Acceptance of a                       when )'OtJ' disability claim is made or it a senior mortgage or llcn holder
          !ale payment or lale charge docs not excuse your late                           is lo rcclo~ ng.
          poymenl or mean thnt you moy keep ma~lna Iul o p;iymonl•.                       II lhe insurance company pays the claim within the three calendar
          lryou p.a.y "4110. we may al.Go Ill.kn the JJ:f(!JlS dc1'crlbcc:I below,       month:;, wa mu:n ace.opt the money as though you paid on time. If the
      b. You mn1 h.:ave 1.0 pay all you owe al onct!.. If you b,cnk                      in'-l.lrnnco comp:my rojcc.ts !he claim within tho three calcndnr months
          your promi&w. (dolaull), wo may dcmond llt1I )OU p~y '1ll                       or occepl.s Iha claim wl1hin lhe three ca!o~ r months on a partial
          you OWtl on lhf:i contract otom:o, ~ubjoct to a.ny right tho l;1w               d~obilily and pays less.llmn lor :t 1otol dlsot>Wlty, you wi ll havo 35 cloys
          gfvct. you to nSnEJat ~ I.his CQ"1t1.ict. Oi:lnult mf:!ans.:                    lrom lh• date lhal tho rojecUan ar )he acceptance of the pnrtl:il
                 You cfo nol pay Olly payment on limo:                                   aisabilily cinlm Is ••nl to pay pesl duo paym1m1G, or the dltteleru:e
                 You give false, incomploto, or mi£1oad!ng information on                between the pa5t due payn;iont.5 3"d what the inuurance company
                 a credit application;                                                   pays lor the pnt trn.I. disabDity, pl u ~ lnie ch ll11Jl!!G.You con contact us. ;m e!
                 You start a proceeding in bankruptcy or one is started                  we will tell you how much you owe . After that 1ime, we can take action
                 against you or your property;                                           I<> collect or laracfose or ropo..ass any coll:ltaral you may have glvon.
                 The vehfde is Jost; damaged or dC:'$1foycd; or                          II ll1o lnwr:mco company accep ts your cl:ilm but raqulrct0 lhlll you
          •      You broak any agrGCmen 1s in this: CDJ"lract.                           •end In additiorlill forms 10 remain allglblc !or continood ?D)'fNlnti:, you
          Tho. amount you wll/ OWQ w1tl be rn o unpoid pan at lhe                        !lihould rocnd In thor.o cornphltad ;:iddJtlon a.I formn no tnic r !h[m
          Amouat Financod. plu=i lh t! ~ nrnad o.nd unpaid pan of lhe                    required. II you do nol send in these forms on limo, tho insurance
          F'rrtiJnco Charge.. any liltO. Cl'\O/!J0:5, and any ;:imounts due              company may stop paying, and we will then be able 10 take adion to
          because you dclaull<!d,
      c. You may have to pay ~ollection cos,s. You will pay our
                                                                                         collect or foreclose   °'  repossess any collateral you may have given.

          rouonllb'e co:; ts 10 conoct what You owo, 1nctuding attorney                                              Senor's Right to Conccf
           fear;, court cos~. conac.1m11 agency kilt?;., and Jcc-s paid IOt               a  Sa ~or a9,.,.,s 10 dolivcr 1ho yghlr:lo to you en Illa dato tli"' conl O!<l ls
           ol~r roasonabfo. oo~o-c t km    cittorr.s. YOu ugrOiJ to pdy a ctimge not         >igncd by Scllor ond you. You undonttnnd ll1'!li1 mnytakoa           row  dayn
           to r!lCC!ll!d S15 11 >ny chocl< )OU gi"" to " ' Is d)shonoced.                    I015cllo1 lo~~\' yourc1odl1~nda.ooig n lho contr.x;I . You ng<oe lh>l
      d.   w~ may tiJke lhe vahicJc from you. II you dc fnulc, Wa mny                       if Sallor i ~ unot<o 10 assign the eon tr.act ta any <l n ~ ol lhc fln.Jncial
           toka (lepo...,ss) 1ho vchlclo ltom you U w do so peacclully                      instirulions w tth whom Sc.Qer regularly doe• bu~ness undn< an
           ""cs   tho law .allows ii. If you r ,,.-e.hido han ~,, nJacuonic                 :=lgnmoot acceplable 10 SeUur. Saller may canoel the coniract.
           tracking davic:<l, you agroc thlll wo may 0$0 the d<MCO IC                    b. ScrJor:Sh=aJI giva yCll,I wr1ttttn n oUce (a, in ony othClr mnMOJ 11\ whk.h
           fi~d tho vchlck!. II wo 1~!<0 1no vchldo. il!lY =•orie5,                         • chJlll nola ls!)M!~ 10 you) whhln 10 dcys ol lhe dnto 1111.~cm ract
           ·cqu[pm Q.1\1, and rcptaromont Jr.l,rt!; wltl t'l: l'OY'Whh 1tio V'Dtiicio.      io J:l9 ~fl0 II SoCor alects I~ c;ino;t!I. Lll'O<! •ccolpl ol • uch notico,__xou
                                             insurance must cover our interest in th• vehicle. 11 you do
                                             not have this insurance. we may, l we choose, buy physical                       You waivo Ille provil:lcm of Col ii. Vehicle Codo Socijon 1909.2 1 and
Case 3:19-cv-00513-MMA-WVG Document 22-2 Filed 01/24/20
                                                 residence address PageID.222                    Page 4 of 4
                                                 authofit.D tho Cal\loroia Oepnrlment of Molor V&!klos lo fu ml5h your
                                             iIDm;lg• ln!:urnnee. II w o d<?c.ldo 10 buy phyllicnl ch>majje
                                             ;nsuraoco, we may eithcr buy ln!i.uranc.o ihat covets your
                                                                      to us.
                                             in1ercs1 Md om intore ~l ln tho vehicle. or buy iMuranco lha1
                                             covors M ly our ln1or~I. 11 we buy ollhor lypQ of ln.ouranco.                                      CREDIT DISABILITY INSURANCE NOTICE
                                             we wDI 1en )'D!J which lype and 1ho ehorgo you mu.i p; y_Tho                                                   CLAIM PROCEDURE
                                             charge wm be the pmmium for tho iru;urance Olnd a firµt.nce                      11 you booorn• disabled, you mus! toU us righl away. (You are advised
                                             chilrge cornputod al !he Annual P<!ll:onlnge Raio shown en                        to send thls lnlormatlon to 1he same address to whid1 you a<c normalty
                                             tt.'l o lront tJJ this con tra.cl or 1 at our op1ion, the highQSt m10             req\lirlld lo sand your paynionl..!f, unlosos n dJfterenl nddrn.&S or tole·
                                             lh• !Aw pormi1$. II 1110 ve!llc:lo lo lo•I or damaged, you •9100                 pt»no number is olvcn ,0 you bi wt ttin ~ 0,. U:i: as lho location whQfP. WD
                                             that we may UI.& oiny lnsuranco .sanJornont 10 reduc:o wha1                       woutd like IO be nolified.) W O wlll tall you wham ta g.QI etaim lormL You
                                             you a.Yo or teP41it lhO voi,iclo.                                                must send in the completed "form to the Insurance company as soon
                                        e.   wna1 hap~ lo rclumed lnsur.Jnce, millntl!!n3nce,                                 il!f pos..!i.ible and tGn u! il~ soon as you do..
                                             s.orvlce, or o~hCl contrnct cJtargee. II         we. get   n r~urtd or           11 your disnblilly insurunco covaro all or yoor missed payman1(0), WE
                                             insim111co, mttfntommca, serVH1t. or otti er c-on1rat1 ·cl'\arg~.                CANNOT TRY TO COLLECT WHAT YOU ONE OR FORECLOSE
                                             you agree that we may subtract Uie refund from what you                           UPON OR REPOSSESS ANY COLLATERAL UNTIL THREE
                                             owe.                                                                             CALENDAR MONTHS AFTER your fitSI mls.ed poymon1 it due or
                                                                                                                              unin me lnsUlltnca company pays or ro)oo• your ~aim, which"""'
                              3.        IFYOU PAY LATE OR BREAK YOUR OTiiER PROMISES                                          como• fil!l1. We CM . howovor, 1ry ID colle<:I, forocloso, or IDP<>5SCSS 11
                                        a. Vou may ow~ Iota charg1s. You will P.'.IY a late c.J\3rgo on                       you huvo il.ny monoy duo ond owrng us or \J.te oths:rwi!'.i.o in dofault
                                             oa<h lalo' paymcni os 5l1o\Vn on ma lro.n1. Aa:1>Ptanca             or a          when yout cfio3bility r:llllm is made or If aJic:nior mDrl!J3ge or lil!n hOldcr
                                             lnlo P'1'/TI1•n1 or 1010 ch•ru• does no! ox eu ~o your l•I                       Is lor.,,!osln!J.
                                             p_tlyment or rne:an Lt1bt yOu may llcop m..•iking lnlo .rmyman1.!l.              U t.ha int.uli):nco compnny p;iys the claim w1lhin rho lhreo calendar
                                             If yotJ pay 1:i1c. wo may also lake lh• step• d""cribod below.                   mcnlt>s. wo mU!l accopt lho money a• lhough ycu P<tid on limo. II !ho
                                        b,   You nr.1y h:\'-'lf lo pay .:1.ll you owe er once.. U you btOtlk                  lnsuronco c~mpany tefcct.5 lho c:loim within tha lhrce carondnr months
                                             yCtJr promloos (dotoull), we nmy dorn•nd 1na1 you pay on                         er acccpt!Oi lha cbim wilhln the lhrea calendar months cm a p~ r1 i..1I
                                             you O'ND on 1ht!o con1rac.t 4:1.l onco, ~ubj oet to ony ri;ht tho lnw            disabilily and p5y& k?so lh>n lor a 1otol dfa,.b !ity, you w~l M vt! 3 5 d!>ys
                                             gi\<!5 you to t<hmtall.? 1h'5 conir"3Ct Del&l.Ull means:                         from the dale lhal !ho r• loclion or tho ilCCeplanCl! ol lhe pa111nl
                                                  You do nol pay any paymonl en !Im•;                                         di5"bffily cblm ls scnl lo pay post due p •ymonts, er tho dllf•tenco
                                                  You glvo lnloe. lncomplem, at misleading lnlcmmllon on                      b.e lw ~n tho PtJ-51 duo p.l!ymams ond whai the inwn1nce: cwnpany
                                                  n credit appr.ca.tion:                                                      poys IOr 1hc p;irlktl diGAblhly, plu• lo.tc chorglfli. Y<>u can conlm:1111, and
                                                  You .slart a proceeding in bankruptcy 01 one is started                     we wUJ tell you ho-.N much Y      ou cwu . An er lh:U 1ime 1 we can t1¥...c action
                                                  agai~ you or your p:-opor1y;                                                to collec1or lorocl<W> or ropcssos• any ccllll1ural you may ha'"<! Qi•on.
                                                  The vaMcle i.s los1, di!mn!Jed or destroyed; or                             11 the insurance company accepts your claim but r-ciuires 1hat you
                                             •    Voll brl!.ik any o gr&U m e nt~ in this cM tract.                           send in additional forms 10 remain eligible lor continued payments, you
                                             Tho LlmQunt ycu "'i ll owo will .bo 1he unpi:lid part ot the                     :;OOukl send in tht'!5C t:omptatod addili.onaJ lorm~ no h:uc r than
                                             Amounl Financed plus llm oamed :ind unpold part of lhe                           required. II yol.1 do no1 sond in thcso k>rms on time. lho insurance
                                             Finance Charge. any late charges, and any amounts due                            e<>mpany may ~l op p~yltt g, and we will !hen bG ablo 10 la~• action lo
                                             bCCllur.e you dclnulil!d.                                                        col.l uct or lo~ lose or repouon any collolaral you r'nny hnvc given.
                                        c.   You moy hove IQ pDy coll ection C.OS.1.$.. You wm p ity Our
                                             re.asonoble ~l!J 10 couc-c.1wh;;it you owa, lncJudins anornay                                                  St!Hor 11 Right to Cnnt1!1
                                             lees, cour1 c""1s, ccliectlon agoncy loC3. and li>M pnid lor                      o.   Sellor  "ll'"""
                                                                                                                                                  lo dcfivcr lho ....,hiclo 10 you on tho dills !hr• ccttlrnel i:1
                                                                                                                                    >lgnod by Seller and )'OU. 'bu undnrsland 1hat 11 moy tlkn • fow diJyo
                                             othol rca:ion:lbf.c collection efforts. You agre-e LO pay a charge not
                                             lo oxcaC<I S1!i ii ony check you give 10 us is <f'honored.                            lor S<!Uot 10 verify your e1odit ntJCt~n tho contract. You nQroo 1h.o1
                                        d.   Wr   m~v tal<c the vehicle rrom you~ H you d cf11ull, wo mc y                        If Sailor i• unollli.- 10 rwi(Jn lho eon1roe1 ID any one 01 lltCfi""ncinl
                                             mko (repo"58SS) lh• vehiclo lrcm you II we          do ••
                                                                                                  p1r.1celully
                                             nnd 1hC? l:t.w nUows IL If your vehiclt! h.a !> ari elCCtronic
                                                                                                                                  institutions with whom Seller regularty does business under an
                                                                                                                                  a.uignmcni acceofablo to Siller. Sailor may cancel 1hc camrac.t.
                                             trt!C'klng dcvx:o~ you agree th.it wo f1¥1Y t.a a tho davfce ro                   b. Sollct s.nalt g\ve ~iou written notlcn (or in tiny othon m1rinbr-in v.i\lch
                                             find lhc vohlcln. II ,..~o tako tho vohlclo. any ac~or.ios.                          acw:al notice is given lo you) wl!hin 10 days of th11 dat.D 1hi!i contract
                                             ~ulprne:nl, p,nd  rop!ocomcnt p(lrt!i wm ~lay with t_l'\Q vch cJo.                   lnl!>'l•d II SGler • le<:t> la c;incul, Upon rl!Cc;p1 ot sucll nalbl, you
                                             II •ny por:;onol ilM1" 010 In the vehlclt:, wo may #taro lhom                        must immcdioi.tnly return 1ttt vo.hlc1e to Se!Uar i" lho same cooc&Jlon
                                             1ot you 41 your expen!io. 11 you dO not a ~k for thcn.'C- llcn'~                     :is when     ••kl.rcason'1blo ww arul 11nr eu:opl lld. S.ilar mus19M>
                                                                                                                                  bock tc )'Oil all coMloorolion 1ccvl~ by ScUe r, Including any lrad,.
                                             b~d<. wo mny di~pos o ot them a:; H1a lo.W allows..
                                        c.   How you ean got the V4!h1cla back if we ID.kc i l 11 we                              in vohicle.
                                             mpoosotl-< t h ~ vohlclo, \IOU m<>Y pny lo goi 11back (redeem)                    c. II you tlo not imrncd1:1tcly return the vehicle, you ;h3" be liable tor all
                                             You may redeem lhe \'<!hc lo by Jl'lying all ~u owe, or you                          expcnsa s incum:d tr/ Seller in taking the vehicle ftooi you, including
                                             may have lhc- rlght 10 1einslilic mi' C°'1lrru:.r nnd redeem                         reasonable attorney's fees.
                                             lhe vehlolO by p;iying posl duo paymonll: 3nd any lolC                            d. Whilo lite vtll1lda 1$ lit your po"'°s.slon, oil tor°'" c f Ille tofllro<:~
                                             cha'l!!S, prOlridlng prool o l lnsuroncQ, on<Uor laking olhor                        Including lho!lll roi31ino lo U$e or Iha velricit and insuf'llllCe for lhe
                                             oc1lon 10 ouro lho dolaull Wo wlil provide you all no~cos                            vcfllcte-. ! hal1be i" iun f0tco ;ind you~ a.s.sumo o ~ rillik or lo!.~ or
                                             required by law to tell you When and how much 10 pay                                 damage to lhc V'C!.bJcla. You must pay a ~ re ~m1.blc com for ropair
                                             and/or what action you must L.i q lo redeem the vehicle.                             0 1:111y damage to lhe \'Chlclo "ml ~ ltic vchide ~ r etu r ned 10 SoJ1c1.



                                                                                 ARBITRATION PROVlSION
                                                                PLEASE REVIEW· IMPORTANT- AFFECTS YOUR LEGAL RIGHTS
                              1. EITHER YOU OAWE MAY CHOOSETO HAVE ANY OISPUTEBETWEEN US DECIDED BY ARBITRATlON AND HOT IN COURT OR BY JURYTRIAL
                              2. IF A OISPUTE lS ARBITRATED, YOU WILL GIVE UP YOUR RIGHTTO PARTICIPATE AS A CLASS REPRESENTATIVE OR CLASS MEIABER ON
                                 ANY Cl.ASS CLAIM YOU MAY HAVE AGAINST US INCWDING ANY RIGHTTO CLASS ARBITRATION OR ANY' CONSOLIDATION OF INDIVIOUAL
                                   ARBITRATIO~I S .
                               l. DISCOVERY AND RIG~ITS TO APPEAL IN AREllTRATION AR E GENERALLY MORE LIMITEO THAN IN A LAWSUIT, AND OTHER RIGITTSlliAT
                                    YOU AND WE WOU LD llAVE IN COURT MAY tlOT BE AVAILABLE IN ARBITRATION.
                              Any d11rn ~dispute, whclhor ut coo1t~c1 tort, .;tWtulc orcehcrwl:.oo (tncluding 1ho lntorprcutlfon and r;a:ipe or this A1b~rn1ton P 1a-..~km 1 and1hc .01t1i1rsbihty
                              cf tnn ci:l;.im or dlspuro), bctwoan you nnd uo: or our nmpt.aynes. agcn1:.. SUCCO$:ort: or .Ot:!ii~, which .aris.os O\i1 of or rfllntc:; 10 )OUt c ~ed1t 3p¢iWHion,
                               pure:!"'"" ~· ""n<Jil""1 ol l hl~ v<thie•e, llllo canlrad "' nny roS\Jlllng 1ranoae1lon or 1clnlion+h1p l1ncludlng ony such ru1<11ion!hip with lhiid p•t1l• • wno do
                              not ~n t~1 i5. conlracl) !.ihnlt. 01yaor ar oUr clll'C.tion. bcl rcsoNo-d by noutr.:it binding arbiJro.lioo nnd not by n. coun ar.:tlon. 11 federal law provides. tt\BI aclnim
                              or c!sputo is no: 'ubfoct &a b ndlng =trbtt ~ t lon, If\!: Atblbiltlon Pra.-f!K>n ~has l'\tll aPfJI)' 10 r;uch Cfttirn af dl$P(llo. Any d:lirn or dispLl!D ls. to be ~rbitra1od
                              by a siagJo arl;:llt."tlor on nn 1ndiv-ldu:il basts Md not ;is a clas5 action. You exprouty w.:.iivt! uny figh: >-Ou may t~vc io onblHillc a dass octlon, You m:tY
                              choose 1he American Afbltr~ loo As.sccia1ian. 1633 810.i<!w>y, i Oln Float. Now l 'or1t. Ne<• Yorlt 100:9 (~). oro nyo11tor crgnnlz>tlon 1o oond11"1
                              1hr: arbi1r.u.1icn -'l.lbj~ t ta oor t\pprGVUl1Yt:iu may 9r.11a mw ol the rure~ ol a.n wbiualion crq.ar.Mmll.on by «1nittcl1t'19 lhe org:::tniznllon or v~; iB v.icmlta.
                               M >il101om w ll b<! o\IQrn<:y' or 101ired jucl{)ns and r.l'latl bC soi<Klad pur..uon\ 10 lh• appttcnlllo rulo" Tho m«nita1 •l<>lli oppty goveming • ab•tinlill<I lilw
                              :lhd the op~licablo 010lu1e ol limi1111lcn:c Too arbi11ntiQn hc•ring >hi!ll :>a eonduel•d In !no ledorol pillrlel ln whicll yoll reside urit..u 1h• Sello1·Creditor is
                              " p:irty lo lhe drum 01 dl.P11lo. In <.t>;eh Cll~O lho hoonn9 ,,;ti be h•ld in the l~dor.il d'°trlci whera 1"' contr oel "''" lllrnCUlod. Wo w\11 poy your liling,
                              .odrn1nl!.tr.:nle)f1, uuYic.o or C.lSe 1nlltlag<1mcnl la-c andynut 01tbi11rur.:i1 01 hoohpg rqe ntl up 10 a ntnJ1lm1un It S.SOOO. unless 1hc low cw the rule°'"°' 1hc c'1oson
                              .fHblu,·uOn ot9am.l1ion rnqulrc u ~ 10 poy mo:e. Thrr oii:rmurtt wa pay m~y bo •CJfrnbo rscd in wtiolo or itl pall by doc1'io11 ol thu nrbiHa10< ii !ho mblui:uor
                              !ind:. thn l nny of ynur cbrn~'i Ir. frhro1ou!; undat apipl~iblc Ii w, Eilic!1 p:uty :ITTn.U~ ~'Boponsiblo io>r It,- C\\ln ;ittorncy, O~t l oind ot.hcrr foos. unt6" uwafdod
                              by 1he iJfbftro:or 1.moor applicablo Lilw.. 1r !ho chmt.{!n orbhi;iuon or9nn!n1ion1:; rt11C'5 conflkl wl1h lhii;; Arb41mlion Pr ~. 1h1m fho p.10011~~ cl Lhfs
                              l\rblU•IWJn Provi£i0!1 >han conl!OI. Arr/ ~rbi1ra1lon undJlt 1hl! Arbllr>hon Pra.ioioo <h:IQ be!            .ll:'' ""'IC!d
                                                                                                                                                       b-1 1ho FO<krral Arnllrn~cn Acl (9 U.S.C. § 1 oL $CQ.)
                              ~nd 001 b.Y ny -;tnt!l 1aw cooC(!ming arb!irniion. Any award t)y If\& nrbltrntor !:hill! be in wn1fng gild Y.111 be lin:il :'IJ\d blnaiog oo :ill paubCS. •utJjcct 10 nny
                              lit,utccJ rl9til to .:Jppttnl und-ar th.r, F~do rat Amttr,iti.o:n Act.
                              You ,cintJ we fDlal.n lhfl tighl ta S«!i!IC r~modiut In ~miltl cra1m:1 i;o:un lor d1SpulO'i o r clni~ w10'lln nuu cnutt'n 1i;ri!'fdic:tl:on, i.thlots l'lUCll ilclion Jr. min~ ttiuc.d,
                              mmovod er nppuakN.1 let \\ ditio1en1cot1n. Nelitttr you nor '~ e waMI t~ rlgtii to tifbltrate by u~ing ~e ll·hctp ,emadles. 5ud1 t\!'i r~uesstcxi . or by firin~
                              nn ilt1lon co meovot the v.&hltlo, ;o rt C:G'.Je1 il deflc:te:ncy b.IJ l:lnce, QI tor indNlaulll tnjunclfl,11 rellaf. Any c.eu11 tµiv1ng 1u11sd"ictlori m.::.y cntc!t judgment on ttm
                              nrbllHUoft il~v:mi The; Aib h r.lllon P1oi.1~ sh:dl sw\llvtt ilfl'/ 1crmlnn1lon~ payotf 0 1 tram.let of thisccwilfa~L If aoy pall ~ chb Artl~.a !lon ?rcM~on. 0 1t11!1
                              1ti:.n 'wJf.mrs of C l~O.~ nctior1 ri(lhtoo;, 1t; dt:cmod Of lc:ur1d 10 be uhonfo1co01blo fOf any raason, :he n:rm:ilnde r stl.1Q remain en1o"filbiC!'4 II ti Willver al clil5S
                              octJon iiuh!.,'; ~ c:hit'" mc:d .,,, lound to b(!' unonforc.CDllio fot a11y IOilG.an ln a: c.aso in v'hch e tas~ action ~rk'gjJfon~ luivD been rnadc, 110 remainder cl lhi'
                              /u bl1r3.tkm PrC\is1on :;n:i l ~ be UOIJ'lllcm:coblu.

                             NOTICE : ANY HOLDER OFTH fS CONSUMER CREDIT CONTRACT IS SUBJECT TO AU CLAIMS AND DEFENSES Wt!ICH
                             THE DEB.TOR COULD ASSERT AGAINST THE SELLER OF GOOOS OR SERVICES OBTAINED PURSUANT HERETO OR
                             WITH THE PflOCEEOS HEREOF. R ECOVERY HEREUNDEl'I av THE DEBTOR SHALL N.OT EXCEED AMOUITTS PAID BY
                             THE DEBTOR HEREUNDER.
                             T h " preCOiling NOTICE a pplie• only lo goodll or servic<!5 obtained primnrlly tor personal, lamily or hous ehold use. In all 01hcr ca os.
                             Bu yer will not assert ngain51 any sulJsequanl h older or a&-•ig nee of ll1ls contract any cla.fms or 'dcfcnscs 1he Buyer (deblor) r.iay have
                             agaiMt the Seller. o r agaif\St !he manulnclurcr ol lhc vehicle or equlptTj ent oblalned un\le r this conlraCI

                                                                                                                                                                                              (A!.Signcc) at (address)
                                                                                                                                                               under IM tr.rm!; ot Sc·llcfs ;ipccmentf<r,J wiih ~~ooe
                                                                                                 O    A.so;igne:I \Yll~I recoo~e                O     A5signed wi11 rmited rtcOUIS.C


                               Seller
                              Form No. 55l-CA-AR9 7113
